Title: To George Washington from Gustavus Scott, 3 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington, 3rd Feby 1797
                        
                        It is with much regret, we trouble you with the enclosures, but as the
                            appropriations will now be finally determined, we hope it will be the last application on
                            that subject. We have only to observe, that Mr Davidson has received payment for his
                            proportion of the President’s Square, as delineated on the engraved plan. We are, with
                            sentiments &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    